—Appeal from an order of the Family Court of Chemung County (Danaher, Jr., J.), entered April 9, 1996, which, inter alia, denied respondent’s application, in a proceeding pursuant to Family Court Act article 6, to modify the terms of custody of the parties’ child.
Following a hearing concerning various custody, visitation and family offense petitions and cross'petitions, Family Court, inter alia, denied respondent’s application seeking a change in custody of the parties’ child from petitioner to himself and, further, placed restrictions on respondent’s visitation rights pend*684ing a satisfactory home study of his living arrangements. On appeal, respondent’s assigned counsel seeks to be relieved of her assignment on the ground that no nonfrivolous appealable issues exist. Upon review of the record, the brief submitted by respondent’s counsel and respondent’s pro se submission, we agree. Accordingly, counsel for respondent is relieved of her assignment (see generally, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650; see also, Matter of Amber EE., 245 AD2d 895).
Cardona, P. J., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.